Citation Nr: 0613693	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-09 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for coronary artery 
disease.

4.  Entitlement to service connection for hyperlipidemia.

5.  Entitlement to service connection for impotency.

6.  Entitlement to service connection for bilateral glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied service connection for PTSD, coronary 
artery disease, hypertension, hyperlipidemia, impotency, and 
bilateral glaucoma.   In October 2004, the veteran testified 
before the Board via videoconference from the RO.  

The appeal on the issues of service connection for PTSD, 
hypertension, coronary artery disease, and impotency are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will contact the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  Hyperlipidemia is a laboratory finding, not a disease or 
disability under VA law and regulations; it has not been 
shown that the veteran has any disability associated with 
hyperlipidemia of service origin.

2.  The veteran's bilateral glaucoma first manifested many 
years after service and is not related to his service.


CONCLUSIONS OF LAW

1.  Service connection for a disability manifested by 
hyperlipidemia is not established.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  Service connection for bilateral glaucoma is not 
established.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).   

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  See 38 U.S.C.A. § 1116(a)(2) and 
38 C.F.R. § 3.309(e) (listing the diseases subject to the 
presumption).  Absent evidence to the contrary, herbicide 
exposure is presumed for a veteran who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  
38 C.F.R. § 3.307(a)(6)(iii).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

1.  Hyperlipidemia

The veteran contends that eating high-cholesterol foods in 
service led to his current diagnosis of hyperlipidemia.

The veteran's service medical records are negative for 
diagnosis of hyperlipidemia.  Post-service private medical 
records demonstrate that hyperlipidemia was first diagnosed 
in August 1999.  On VA examination in December 2002, it was 
noted that the veteran was currently on medication for 
management of hyperlipidemia.  A diagnosis of hyperlipidemia 
was made.

Hyperlipidemia, however, is a laboratory finding and is not a 
disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 
7, 1996) (diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities and are therefore not appropriate entities for 
the rating schedule.). The term "disability" as used for VA 
purposes refers to impairment of earning capacity.  See Allen 
v. Brown, 7 Vet. App. 439 (1995).  There is no evidence of 
record to suggest that the veteran's hyperlipidemia causes 
any impairment of earning capacity.  While hyperlipidemia may 
be evidence of underlying disability or may later cause 
disability, service connection may not be granted for a 
laboratory finding.  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Nothing in the medical evidence 
reflects that the veteran has a current disability manifested 
by hyperlipidemia.

Because hyperlipidemia is not a current disability for which 
service connection may be granted, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for hyperlipidemia, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

2.  Bilateral Glaucoma

Initially, the Board notes that the veteran served on active 
duty from August 1965 to June 1967; this period included 
service in Vietnam.  Accordingly, the veteran in this case is 
presumed to have been exposed to Agent Orange.  However, the 
veteran's diagnosed glaucoma is not a disorder that has been 
shown to have a positive association with exposure to 
herbicides.  He is therefore not entitled to service 
connection for glaucoma on a presumptive basis.  38 U.S.C.A. 
§ 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).   

After a thorough review of the record, the Board finds that 
the evidence does not show that the veteran has bilateral 
glaucoma related to active service.  The veteran's service 
medical records are negative for any treatment relating to 
glaucoma and at his June 1967 separation examination his eyes 
were found to be normal, aside from refractive error.  
Therefore, service connection may not be established based on 
chronicity in service or based on continuous post-service 
symptoms of a disorder first seen in service.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-97.  With regard to 
post-service medical evidence, the first post-service 
clinical evidence of record of glaucoma was in February 1990, 
approximately 23 years after service.  Even assuming arguendo 
that the veteran's glaucoma was first diagnosed in the early 
1980's, as he has alleged, that is still many years after his 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Moreover, there is no evidence establishing a medical nexus 
between military service and the veteran's bilateral 
glaucoma.  Boyer, 210 F.3d at 1353; Watson, 
4 Vet. App. at 314.  In recent statements in support of his 
claim, in testimony, and in reporting history to examiners, 
the veteran has attributed his glaucoma to service; however, 
as a layperson, the veteran is not competent to give a 
medical opinion on causation or aggravation of a medical 
condition.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994). Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The weight of the medical evidence demonstrates that the 
veteran's bilateral glaucoma began many years after service 
and was not caused by any incident of service.  The Board 
concludes that bilateral glaucoma was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in October 2002 and 
November 2003; a rating decision in January 2003; and a 
statement of the case in February 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the veteran with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the veteran's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  Thus, VA has 
satisfied its duty to notify.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March, 3, 2006) which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded. Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes above that the preponderance of the evidence 
is against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The veteran has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained multiple examinations.  Thus, the Board 
finds that VA has satisfied the duty to assist.




ORDER

Service connection for hyperlipidemia is denied.

Service connection for bilateral glaucoma is denied.


REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV), a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The veteran has described a number of possible in-service 
stressors.  Neither his statements nor his service personnel 
records suggest that he was a combat veteran or that he is 
alleging combat-related stressors.  Therefore, the record 
must contain credible supporting evidence which corroborates 
the veteran's testimony or statements.  Cohen v. Brown, 10 
Vet. App. 128, 147 (1997).  

VA has been unable to verify the majority of the described 
stressors because the veteran did not indicate with any 
degree of specificity stressors capable of verification.  
However, RO was able to verify the veteran's primary 
stressor, learning of the death of his close friend, A.D., 
who belonged to a different unit than the veteran and was 
killed while on guard duty.  

The report of the December 2002 VA psychiatric examination 
reflects a diagnosis of PTSD.  The stressors discussed in the 
examination report included the death of A.D.  However, 
verification of A.D.'s death in service did not take place 
until after the VA examination.     

The Board emphasizes that the veteran does not claim that he 
witnessed A.D.'s death or saw the body, but indicates only 
that learning of his death was traumatic because he had come 
to rely on A.D. for comfort and security of mind.

The sufficiency of a stressor to cause PTSD is a clinical 
determination for the examining mental health professional.  
Cohen, 10 Vet. App. at 153 (Nebeker, Chief Judge, concurring 
by way of synopsis).  If there is a question as to whether 
the report or examination is in accord with applicable DSM 
criteria, the report must be returned for a further 
clarification as needed. Id.  In this case, the Board finds 
that additional development is needed to determine whether 
the diagnosis of PTSD may be supported by the verified in-
service stressor.  To that end, a remand is required.    

The Board observes that the veteran argues that he developed 
hypertension as a result of his PTSD, that his hypertension 
led to his coronary artery disease, and that his impotency 
results from medication prescribed for his PTSD or his 
hypertension.  Because adjudication of each of these claims 
requires resolution of the claim for service connection for 
PTSD, appellate consideration of these claims is deferred 
pending completion of the development discussed above and 
readjudication of the PTSD claim by the RO.     

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to be 
scheduled for a VA psychiatric examination 
to determine the nature and etiology of 
his PTSD.  Send the claims folder to the 
examiner for review for the examination.  
Ask the examiner to determine, based on 
current examination and review of the 
claims folder, whether the veteran is 
properly diagnosed as having PTSD on the 
basis of the verified stressor, i.e., the 
death of A.D.  

2.  After ensuring proper completion of 
this development, readjudicate the claim 
for service connection for PTSD.  Then 
readjudicate the claims for service 
connection for hypertension, coronary 
artery disease, and impotency.  If any 
claim remains denied, furnish the veteran 
and his representative a supplemental 
statement of the case and afford the 
applicable opportunity to respond.     

Thereafter, the claims folder should be returned to the Board 
for final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
MICHELLE L. NELSEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


